UNITED STATES DISTRICT COURT                                                          7/9/2021
SOUTHERN DISTRICT OF NEW YORK

 AMELIO, ET AL.,

                                 Plaintiffs,
                                                                 19-CV-8761 (ALC)
                        -against-
                                                                 ORDER
 QUICKEN LOANS, ET AL.,

                                    Defendants.

ANDREW L. CARTER, JR., United States District Judge:

         The Court is in receipt of Plaintiffs' request for an extension to respond to Defendants' pre-

motion conference letters regarding their intended motions to dismiss from June 30, 2021 to July 21,

2021. ECF No. 47. However, it does not appear that the Court has received Plaintiffs'

documentation of medical issues to support their extension request. Plaintiffs may file the medical

documentation under seal and should do so no later than July 14, 2021. The Court will temporarily

hold the joint status report deadline, currently July 14, 2021, until a decision on the pending

extension request is made. Defendants should serve a copy of this Order on Plaintiffs, and file proof

of service, no later than July 12, 2021.


SO ORDERED.

Dated:          July 9, 2021
                New York, New York                ____________________________________
                                                        ANDREW L. CARTER, JR.
                                                        United States District Judge
